
	
		I
		112th CONGRESS
		2d Session
		H. R. 3773
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2012
			Mr. Olson (for
			 himself, Mr. McKinley,
			 Mr. Pitts,
			 Mr. Gene Green of Texas,
			 Mr. Gonzalez, and
			 Mr. Costa) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Renewable Fuel Program in section 211(o) of
		  the Clean Air Act to allow domestic alternative fuel to be used to satisfy a
		  portion of the required applicable volume of renewable fuel.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Alternative Fuels Act of
			 2012.
		2.Inclusion of
			 domestic alternative fuel in applicable volume of renewable fuel
			(a)Definition of
			 domestic alternative fuelSection 211(o)(1) of the Clean Air Act (42
			 U.S.C. 7545(o)(1)) is amended—
				(1)by redesignating
			 subparagraphs (G) through (L) as subparagraphs (H) through (M), respectively;
			 and
				(2)by inserting after
			 subparagraph (F) the following:
					
						(G)Domestic
				alternative fuelThe term
				domestic alternative fuel means ethanol that—
							(i)is
				produced from domestic fossil fuels other than petroleum; and
							(ii)is used to
				replace or reduce the quantity of petroleum present in a transportation
				fuel.
							.
				(b)Applicable
			 volume of renewable fuel and domestic alternative fuelSection
			 211(o)(2) of the Clean Air Act (42 U.S.C. 7545(o)(2)) is amended—
				(1)in subparagraph
			 (A)(i), by striking contains at least and all that follows
			 through in accordance with subparagraph (B) and inserting the
			 following: contains at least the applicable volume of renewable fuel,
			 advanced biofuel, cellulosic biofuel, biomass-based diesel, and domestic
			 alternative fuel, determined in accordance with subparagraph (B);
			 and
				(2)in subparagraph
			 (B)(i)—
					(A)in the heading of
			 subclause (I), by striking Renewable fuel and inserting
			 Renewable fuel and
			 domestic alternative fuel;
					(B)in subclause (I),
			 by striking the applicable volume of renewable fuel for the calendar
			 years 2006 through 2022 and inserting the applicable volume of
			 renewable fuel for the calendar years 2006 through 2011, and the applicable
			 volume of renewable fuel and domestic alternative fuel (in the aggregate) for
			 the calendar years 2012 through 2022; and
					(C)in the table in
			 subclause (I), by striking Applicable volume of renewable fuel
			 and inserting Applicable volume of renewable fuel and domestic
			 alternative fuel (in the aggregate).
					
